Citation Nr: 0523323	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  01-04 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether the appellant timely appealed the June 1999 
rating decision? 

2.  Whether the appellant timely appealed the January 1996 
rating decision?  

3.  Entitlement to a compensable rating for bilateral hearing 
loss disability currently evaluated as 0 percent disabling.

4.  Entitlement to an increased rating for a left knee 
disability, postoperative with traumatic arthritis, currently 
evaluated as 30 percent disabling.

5.  Entitlement to service connection for a right ankle 
fracture, claimed as secondary to a service-connected 
disability of the right knee.

6.  Entitlement to service connection for a left wrist 
fracture, claimed as secondary to a service-connected 
disability of the right knee.

7.  Entitlement to a temporary total evaluation due to 
treatment for a service-connected right knee disorder 
requiring convalescence.

8.  Entitlement to a temporary total evaluation due to 
treatment for a right ankle fracture requiring convalescence.

9.  Entitlement to a temporary total evaluation due to 
treatment for a left wrist fracture requiring convalescence.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran reportedly served on active duty from January 
1967 to July 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  

Although the issue of an increased rating for right knee 
disability is listed among the issues in various rating 
decisions discussed in connection with the June 1999 rating 
decision, review of the record reveals that that particular 
issue was previously in appellate status and was addressed 
most recently by the Board in a February 2002 decision.  The 
Board finds that the February 2002 Board decision subsumed 
the right knee rating issue and that issue is therefore not 
in appellate status. 

The issues of entitlement to increased disability ratings for 
bilateral hearing loss disability, left knee disability, 
entitlement to service connection for a right ankle fracture, 
a left wrist fracture, entitlement to a temporary total 
evaluation because of treatment for a service-connected right 
knee disorder requiring convalescence, and entitlement to a 
temporary total evaluation because of treatment for a right 
ankle fracture and left wrist fracture requiring 
convalescence are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  On July 14, 1999, the veteran was issued a June 22, 1999, 
rating decision, and after receipt by the RO of a timely 
notice of disagreement with respect to all issues addressed 
in the rating decision, the RO issued a statement of the case 
on January 13, 2000, and a timely substantive appeal was 
filed in October 2000.  

2.  On January 10, 1996, the veteran was issued a January 3, 
1996, rating decision, and after receipt by the RO of a 
timely notice of disagreement as to the issues of entitlement 
to increased disability evaluations for a left knee 
disability and bilateral hearing loss disability, the RO 
issued a statement of the case on March 10, 1998, and the 
veteran failed to file a timely substantive appeal.


CONCLUSIONS OF LAW

1.  The veteran's October 2000 substantive appeal to the June 
22, 1999, rating decision was timely filed.  38 U.S.C.A. 
§§ 5107, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2004).

2.  The veteran did not submit a timely substantive appeal of 
the January 3, 1996, rating decision; thus, the Board has no 
jurisdiction to consider an appeal stemming from that rating 
decision.  38 U.S.C.A. §§ 5107, 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302, 20.303 (2004).

3.  The January 3, 1996, rating decision is final.  
38 U.S.C.A. § 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In this case, VA advised the 
veteran of the VCAA in a Statement of the Case issued in 
March 2001.  

Although the veteran has not been provided with a VCAA notice 
pertaining to the specific issues of timeliness of the 
substantive appeals, the Board finds that notice is not 
required by the facts of this particular case.  Because this 
case turns entirely upon legal criteria, and there is no 
dispute as to the factual predicate, there is no indication 
of any further evidentiary development which would be 
pertinent.  Moreover, the veteran was informed of the 
evidence used in conjunction with his claim, the pertinent 
laws and regulations, the adjudicative actions taken, the 
reasons and bases for the decisions, and the time limits for 
filing a substantive appeal.  Thus, he was provided adequate 
notice as to the evidence needed to not only substantiate his 
claims, but also to perfect a timely appeal.  Therefore, as 
it relates to the issues on appeal, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  Finally, in view of the narrow 
questions of the law and fact on which this matter turns, the 
Board concludes that there is no reasonable possibility that 
any further development could substantiate the matter of the 
timeliness of the appellant's appeals.

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  Thus, 
regarding the appellant's claim, the Board finds that the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled to the extent necessary.  No additional 
assistance or notification to the appellant regarding these 
issues is required based on the facts of the instant case.

For the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled regarding the 
appellant's claims.  Further, the RO considered all of the 
relevant evidence of record and all of the applicable law and 
regulations when it adjudicated the claims below, and the 
Board will do the same.  As such, there has been no prejudice 
to the claimant that would warrant a remand, and the 
claimant's procedural rights have not been abridged.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

With regard to the issues addressed in the remand section, 
compliance with VCAA notice and assistance requirements will 
be accomplished as a result of actions directed by the Board 
in the remand section of this decision. 

I.  Factual Background

On January 10, 1996, the RO issued a rating decision dated 
January 3, 1996, with an attached cover letter.  The rating 
decision addressed and denied entitlement to the following 
issues:  a compensable rating for bilateral hearing loss 
disability, increased evaluation for a left knee disability, 
increased evaluation for a right knee disability, and whether 
new and material evidence had been submitted to reopen a 
claim of service connection for generalized arthritis, 
multiple joints, hands and ankles.  The RO enclosed a VA Form 
4107 which explained the veteran's right to appeal.

On behalf of the veteran, The American Legion, the veteran's 
representative at that time, filed a notice of disagreement 
with the RO's denial of entitlement to an increased 
evaluation for a left knee disability and entitlement to a 
compensable evaluation for bilateral hearing loss disability, 
as addressed in the January 1996 rating decision.  The notice 
of disagreement was date-stamped as received by the RO on 
March 5, 1996.  

On January 8, 1997, on behalf of the veteran, The American 
Legion submitted a memorandum which stated that the veteran 
"submits VAF 9, to perfect his appeal regarding VA decision 
dated 01/10/96.  Please provide a statement of the case to 
assist with the appeal."  Attached to this memorandum, was a 
VA Form 9 which was signed by an American Legion 
representative on behalf of the veteran.  Both documents were 
date-stamped as received by the RO on January 8, 1997, 
however, the documentation was recorded by the RO as a 
"notice of disagreement" received on February 5, 1997.

In February 1998, the RO prepared a Deferred Rating Decision.  
The document contained instructions to inform the veteran 
that the "FORM 9" received on January 8, 1997 was premature 
as a statement of the case had not been issued.  The document 
continued that the veteran must reply with a "FORM 9" in 
order for the appeal to be continued.  It is unclear from the 
record, whether this Deferred Rating Decision was prepared 
for internal purposes, or was actually issued to the veteran.

On March 10, 1998, in response to a notice of disagreement 
with the January 1996 rating decision, the RO issued a 
statement of the case with a cover letter which informed the 
veteran that to complete his appeal he must file a formal 
appeal.  The RO enclosed a VA Form 9 which the veteran was 
informed he could use to complete his appeal.  The RO also 
informed the veteran that he must file his appeal with the RO 
within 60 days from the date of the letter or within the 
remainder of the one-year period from the date of the letter 
notifying him of the action that he had appealed.  The 
veteran was also informed that if he needed more time to file 
his appeal, he could request more time before the time limit 
for filing his appeal expired.

In April 1998, a Report of Contact between the RO and the 
veteran indicated that the veteran wanted to change his Power 
of Attorney from The American Legion to Vietnam Veterans of 
America.

In May 1998, the evidence of record contains correspondence 
from Alexander P. Humphrey of Vietnam Veterans of America 
(hereinafter "VVA") in Washington, D.C., indicating that 
the organization intended to continue to represent the 
veteran before VA, and that the veteran had been instructed 
to complete a Power of Attorney.

The veteran submitted a VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative, 
and it was date-stamped as received by the Board on June 17, 
1998.  This document named Vietnam Veterans of America as the 
veteran's representative, and specified an address in 
Washington D.C.

On October 24, 1998, the veteran purportedly submitted by 
facsimile to The American Legion in Phoenix, Arizona, a 
handwritten facsimile cover sheet, a VA Form 9 signed by the 
veteran on June 8, 1998, stating "See Attached Pages #1, 2, 
3, 4," and correspondence from the veteran to Mr. Humphrey 
of VVA with regard to several issues.  This was filed with 
the RO and date-stamped as received in November 1998.  This 
VA Form 9 was purportedly an intent by the veteran to perfect 
an appeal of the January 1996 rating decision.

In April 1999, the RO issued correspondence to the veteran 
explaining that it had received a VA Form 9 dated June 8, 
1998, however, it could not be accepted as the RO required an 
original signature on the form.  In May 1999, the veteran 
submitted a VA Form 9 with an original signature in response 
to the correspondence.

In June 1999, a Deferred Rating Decision was prepared by the 
RO.  The document referenced the statement of the case issued 
on March 10, 1998, stating that the one-year period had 
expired since issuance of the January 3 rating decision on 
January 10, 1996, and the veteran had 60 days to file a 
substantive appeal.  The RO stated that the faxed copy dated 
June 8, 1998, would not be timely, even if it had an original 
signature.  The RO stated that the January 3, 1996, rating 
decision was therefore final, and the RO instructed that the 
veteran be informed that the VA Form 9 submitted in May 1999 
would be treated as a claim to reopen.  It is unclear from 
the record, whether this Deferred Rating Decision was 
prepared for internal purposes, or was actually issued to the 
veteran.

On July 14, 1999, the RO issued a rating decision dated June 
22, 1999, addressing and denying the following issues:  
increased disability ratings for bilateral hearing loss 
disability, left knee disability, chondromalacia of the right 
knee, entitlement to service connection for a right ankle 
fracture, a left wrist fracture, entitlement to a temporary 
total evaluation because of treatment for a service-connected 
right knee disorder requiring convalescence, and entitlement 
to a temporary total evaluation because of treatment for a 
right ankle fracture and left wrist fracture requiring 
convalescence.  In addition to notifying the veteran of the 
findings in the June 1999 rating decision, the July 14 
notification letter informed the veteran that a VA Form 9 was 
received by the veteran on June 8, 1998 with regard to the 
January 1996 rating decision, and was not considered as being 
timely filed.  The veteran was informed that his VA Form 9 
should have been filed within 60 days of the statement of the 
case, therefore, as the VA Form 9 was received after May 10, 
1998, the January 3, 1996, rating decision was final.  The 
notification letter also noted issuance of the June 1999 
rating decision to VVA.

On December 9, 1999, Mr. Humphrey of VVA submitted 
correspondence to the RO noting disagreement with the June 
22, 1999, rating decision.  The Board notes for the record 
that this correspondence from Mr. Humphrey was issued on VVA 
letterhead with a Washington D.C. address, and specifically 
requested that a statement of the case be issued to the 
veteran and Mr. Humphrey.

On January 13, 2000, the RO issued a statement of the case 
with regard to the issues addressed in the June 1999 rating 
decision, and in response to the December 1999 notice of 
disagreement.  The January 13, 2000 notice letter attached to 
the statement of the case noted that a copy was issued to 
VVA. 

The veteran's representative, Mr. Humphrey, submitted 
September 2000 correspondence entitled "Substantive 
Appeal."  The correspondence is not date-stamped by the RO, 
however, a subsequent statement of the case indicates that 
the letter was received by the RO on October 6, 2000.  (See 
March 2001 statement of the case.)  The document was 
submitted in lieu of a VA Form 9, intending to perfect the 
appeal with regard to the January 2000 statement of the case 
and the June 1999 rating decision.  To refute any findings of 
untimeliness of the substantive appeal, Mr. Humphrey also 
submitted argument regarding his contention that the RO had 
improperly mailed the January 2000 statement of the case to 
the Arizona Department of Veterans' Affairs, and had failed 
to mail notice to Mr. Humphrey at VVA, the veteran's 
designated representative.  As the RO deemed the September 
2000 substantive appeal as untimely, this argument was 
construed as a notice of disagreement as to the timeliness of 
the substantive appeal.

In March 2001, the RO issued a statement of the case with 
regard to the timeliness of the October 2000 substantive 
appeal.  In the statement of the case, the RO stated that 
upon review of the file, the July 14, 1999 notification 
letter with the June 1999 rating decision, and the January 
2000 statement of the case were sent to the last known 
address of the veteran and to VVA.  The RO noted that at the 
Phoenix RO, the Arizona Department of Veterans' Affairs 
receives notifications for VVA because VVA does not have an 
office at the Phoenix RO.  

The veteran's appeal as to the timeliness issue was perfected 
by submission of a timely substantive appeal in March 2001.

II.  Laws and Regulations

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the appellant.  

Where the claimant, or the claimant's representative, within 
the time specified in this chapter, files a notice of 
disagreement with the decision of the agency of original 
jurisdiction, such agency will take such development or 
review action as it deems proper under the provisions of 
regulations not inconsistent with this title.  If such action 
does not resolve the disagreement either by granting the 
benefit sought or through withdrawal of the notice of 
disagreement, such agency shall prepare a statement of the 
case.  38 U.S.C.A. § 7105(d)(1).  Copies of the statement of 
the case will be submitted to the claimant and to the 
claimant's representative, if there is one.  38 U.S.C.A. 
§ 7105(d)(3).

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the RO mails the Statement 
of the Case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever time period 
ends later.  In the alternative, a substantive appeal may be 
filed within the extended time limits prescribed pursuant to 
a timely filed request for extension of time.  38 C.F.R. §§ 
20.302(b), 20.303.  

In essence, the following sequence is required:  there must 
be a decision by the RO, the appellant must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the appellant, and finally the 
appellant, after receiving adequate notice of the basis of 
the decision, must complete the process by stating his 
argument in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203.

III.  Analysis

Initially, the Board will review whether the October 2000 
substantive appeal with regard to the June 1999 rating 
decision was timely filed.  The Board notes that the 
correspondence from Mr. Humphrey dated in September 2000 was 
not date-stamped as received in October 2000, but a later 
reference by the RO states that it was received by the RO on 
October 6, 2000.  (See March 2001 statement of the case.)  
For purposes of the Board's review, the substantive appeal 
will be referenced as received by the RO in October 2000.  At 
any rate, even if the substantive appeal was received in 
September 2000, under the RO's reasoning, the submission 
would have still been deemed untimely filed.

As set forth above, the undisputed evidence of record shows 
that a June 1999 rating decision was issued, with an attached 
notification letter on July 14, 1999.  The notification 
letter indicates that it was issued to the veteran and the 
VVA, however, by the RO's own admission, the rating decision 
was actually sent to the Arizona Department of Veterans' 
Affairs.  (See March 2001 statement of the case.)  In any 
event, a notice of disagreement was filed by the veteran's 
representative, Mr. Humphrey, on December 8, 1999, expressing 
disagreement with the June 1999 rating decision.  This notice 
of disagreement was timely filed.  38 U.S.C.A. § 7105(b)(1).  
On January 13, 2000, the RO issued a statement of the case to 
the veteran and the notice letter indicates that a copy was 
sent to the VVA.  However, again, by the RO's own admission, 
the statement of the case was actually sent to the Arizona 
Department of Veterans' Affairs.  (See March 2001 statement 
of the case.)  Mr. Humphrey has claimed that in June 2000 he 
obtained copies of the June 1999 rating decision and the 
January 2000 statement of the case through a Freedom of 
Information Act request.  Subsequently, purportedly after 
receiving copies of the June 1999 rating decision and January 
2000 statement of the case through the Freedom of Information 
Act, Mr. Humphrey, on the veteran's behalf, submitted a 
substantive appeal in October 2000 intending to perfect the 
appeal of the June 1999 rating decision.

The Code provides that copies of the statement of the case 
will be submitted to the claimant and to the claimant's 
representative, if there is one.  38 U.S.C.A. § 7105(a)(3) 
(emphasis added).  In this case, the evidence of record 
establishes that the veteran's representative was VVA 
subsequent to a VA Form 21-22 received by the Board in June 
1998.  The veteran provided a Washington D.C. address for his 
authorized representative.  Subsequent correspondence in the 
evidence of record is from VVA, specifically Mr. Humphrey, 
with an address in Washington D.C.  

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)).  While Ashley dealt with 
regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.  Under 
Mindenhall there is a presumption of regularity of the 
administrative process when there is a lack of clear evidence 
to the contrary.

In Leo v. Brown, 8 Vet. App. 410 (1995), the United States 
Court of Appeals for Veterans Claims (Court) (previously 
known as the United States Court of Veterans Appeals) 
specifically addressed the issue of notice to the veteran's 
designated representative, and determined that the Board's 
mailing procedures did not qualify as mailing under 
38 U.S.C.A. § 7104(e) and, therefore, rebutted the 
presumption of regularity.  Specifically, the appellant had 
designated the Greenville, South Carolina office of The 
American Legion as his representative before VA.  A Board 
decision was prepared and was issued to the national appeals 
office of The American Legion, and was not issued to the 
Greenville office.  The Court found that the appellant had 
specified a local office in South Carolina as the address of 
his representative, and VA and the Board were required to 
direct all correspondence intended for the representative to 
the address he provided on the pertinent VA forms.  The Court 
held that the Board did not comply with the statutory mailing 
requirement of 38 U.S.C.A. § 7104(e) because it failed to 
"mail" a copy of its decision to the address designated by 
the appellant for his service representative.  Leo, 8 Vet. 
App. at 413.

The Board finds that the matter at hand is factually similar 
to the Leo case.  The RO has admitted that it sent VVA's copy 
of the June 1999 rating decision and the January 2000 
statement of the case to the Arizona Department of Veterans' 
Affairs, as it was deemed an accredited representative of VVA 
and the VVA does not have a local office in Arizona.  The 
Court in Leo specifically addressed this scenario in holding 
that a defect in mailing to a claimant's representative can 
be cured only by receipt at the last known address of that 
representative.  Id; see also Thompson v. Brown, 8 Vet. App. 
169, 181 (1995).  In the matter at hand, the last known 
address of the veteran's designated representative was in 
Washington D.C.  The Court in Leo found that because the 
local American Legion office was designated as the address of 
the appellant's authorized representative, the receipt by the 
national office of the American Legion could not cure the 
defect.  Leo, 8 Vet. App. at 413.  Based on this precedence, 
the Board finds that the RO's mailing in January 2000 of the 
statement of the case does not constitute a mailing under 
38 U.S.C.A. § 7105(d)(3), and consequently the presumption of 
regularity is rebutted.  As the RO never properly mailed the 
veteran's designated representative the January 2000 
statement of the case, as prescribed under 38 U.S.C.A. §  
7105(d)(3), the Board accepts the October 2000 substantive 
appeal as timely filed with regard to the June 1999 rating 
decision.

The Board must also determine whether a timely substantive 
appeal was filed as to the rating decision issued on January 
10, 1996.  It is undisputed that a rating decision dated on 
January 3, 1996, was issued on January 10, 1996, to the 
veteran.  In March 1996, the veteran's then representative, 
The American Legion, filed a notice of disagreement prepared 
by the veteran pertaining to increased evaluations for a left 
knee disability and bilateral hearing loss disability.  Prior 
to issuance of a statement of the case, on January 8, 1997, 
the veteran's then representative, The American Legion, 
submitted a VA Form 9 intending to perfect the veteran's 
appeal and requested issuance of a statement of the case.  In 
March 1998, the RO issued a statement of the case with a 
notice letter informing the veteran that to perfect his 
appeal, he would need to submit a substantive appeal within 
60 days.  In October 1998, the veteran faxed a VA Form 9 
purportedly signed by the veteran in June 1998, and other 
documentation to The American Legion which was filed by The 
American Legion in November 1998.  In April 1999, the RO 
informed the veteran that a faxed substantive appeal would 
not be accepted, and in May 1999 the veteran submitted a VA 
Form 9. 

It is clear from the record that none of the VA Form 9s or 
any other documentation filed by the veteran constitute a 
timely substantive appeal as to the January 1996 rating 
decision.  There is some discrepancy as to when the VA Form 9 
was actually filed, but the earliest discernable date is June 
1998.  As the March 1998 statement of the case was issued 
over a year after issuance of the January 1996 rating 
decision, the veteran had 60 days to file a substantive 
appeal to perfect his appeal of the rating decision, until 
May 10, 1998.  The June 1998 VA Form 9 is outside the 60 day 
window as prescribed in 38 U.S.C.A. § 7105(d)(3), and 
obviously any subsequent substantive appeals are also outside 
the prescribed appeal period.  The veteran's representative, 
however, relies on the case of Archbold v. Brown, 9 Vet. App. 
124 (1996), in arguing that the veteran's January 8, 1997, VA 
Form 9 should be accepted as a timely substantive appeal.  
The Court has considered Archbold, however, finds that the 
facts are easily distinguishable from the matter at hand.  In 
Archbold, the veteran submitted a timely notice of 
disagreement in July 1991 as to a disability rating assigned 
by the RO.  In November 1991, the veteran appeared before the 
Board for a hearing.  At the hearing, the veteran submitted 
and the Board accepted a written document which specifically 
identified the issue appealed in the July 1991 notice of 
disagreement and contained specific arguments as to the 
errors made by the RO.  Although the November 1991 statement 
was filed prior to issuance of the statement of the case, the 
Court noted that the Board was obligated to notify the 
veteran about the adequacy of the substantive appeal and to 
allow him a period of 60 days to present a substantive 
appeal, which the Board did not do.  In the present matter, 
the RO never accepted the veteran's January 1997 VA Form 9 or 
any other substantive appeal as timely submitted.  
Additionally, as the RO had determined that the January 1997 
VA Form 9 was premature, the RO issued a statement of the 
case in March 1998 which specifically informed the veteran to 
submit a substantive appeal within 60 days to complete the 
appeal process, which the veteran failed to do.  As such, the 
Board finds that the holding and findings in Archbold with 
respect to this specific issue are not applicable to the 
present matter.

The Board also notes that there is no indication that the 
veteran requested an extension of time to file his 
substantive appeal.  38 C.F.R. § 20.303.  Likewise, neither 
the veteran nor his representative submitted any written 
statement prior to the expiration of the appeal period which 
could be interpreted as a substantive appeal.

In sum, because the veteran was clearly notified of the 
January 1996 rating decision, and because he thereafter 
failed to submit a substantive appeal within the applicable 
appeal period, the Board finds that it has no jurisdiction 
over the findings in the January 3 1996 rating decision.  
38 U.S.C.A. § 7105.


ORDER

The appeal of the June 22, 1999, rating decision was timely 
filed.  To this extent the appeal is granted.

The appeal of the January 3, 1996, rating decision is 
untimely.  To this extent, the appeal is denied.


REMAND

Based on the Board's determination that the October 2000 
substantive appeal was timely filed, the Board has 
jurisdiction of the issues addressed in the June 22 1999 
rating decision (with the exception of the right knee rating 
issue for reasons explained in the introduction).  The Board 
has determined, however, that further development is 
necessary, as to all issues.

Specifically, as this rating decision was issued in July 
1999, prior to enactment of the VCAA, a Remand is necessary 
for the RO to issue a letter informing the veteran of the 
notice and assistance provisions of the VCAA.  Additionally, 
the evidence of record contains additional documentation, to 
include medical records, added to the record subsequent to 
the issuance of the January 2000 statement of the case, which 
has not been considered by the RO.  See 38 C.F.R. §§ 19.9, 
19.31(b)(1).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  In connection with issues 3 through 9 
as listed on the first page of this 
decision, the RO should send an 
appropriate letter to the veteran to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should advise the veteran of 
the evidence necessary to substantiate 
his claim, as well as what evidence he is 
to provide and what evidence VA will 
attempt to obtain in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran should also be 
advised to submit all pertinent evidence 
in his possession.

2.  The RO should then review the 
expanded record and take appropriate 
action to develop the issues, to 
include (if necessary) obtaining any 
identified evidence and conducting VA 
examinations.  

3.  After completion of the above, the 
RO should determine if the benefits 
sought can be granted.  The veteran and 
his representative should be furnished 
an appropriate supplemental statement 
of the case and be afforded an 
opportunity to respond.   Thereafter, 
the case should be returned to the 
Board. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


